DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1, 5, 7 – 9, 11 – 16, 19, and 20 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Rudakevych (US 2010/0139995 A1).
For claim 1, Rudakevych discloses a mobile robot 2, comprising:
a housing 6 [having a forward end, a rearward end, a first side, a second side opposite to the first side, and a center of gravity] (fig2D, page 4, paragraph [0080] and page 5, paragraph [0092]); 
a first driven support surface 8, 10, 12 [movably connected to the first side of the housing, and a second driven support surface 8, 10, 12 movably connected to the second side of the housing and configured to propel the housing in at least a forward direction] (fig. 2A, page 5, paragraph [0100]), [each of the first and second driven support surfaces comprising a flexible track trained about a pair of wheels 8, 10] (page 4, paragraph [0081]);

at least one flipper motor 24, [to provide a rotational force to rotate the first and second flippers] (page 7, paragraphs [0125] and [0129]); 
a flipper drive gear 78 [configured to translate a rotational force from the flipper motor to the first and second flippers via a slip clutch 70] (fig. 12, page 7, paragraphs [0128] and [0129]); and 
a sensor 30 [mounted to the first side of the housing, wherein at least a portion of a field of view of the sensor extends in a direction away from the first side] (fig. 13, page 7, paragraph [0131]) and [passes through a hole in the first flipper in at least a first position of the first flipper] (page 4, paragraph [0082], wherein through holes or other features can be provided on flippers 14 for attachment of flippers accessories, e.g. cameras, sensors, or wheels positioned at the flipper tip or along the flipper length, while the intended use of the through holes is for attachment for flippers accessories, the through holes are able to provide a field of view of the sensor, when the flipper accessories are not provided within the through holes).
For claim 5, Rudakevych discloses the mobile robot system [wherein the at least a portion of the field of view extends in a direction substantially parallel to the ground] (fig. 13).

For claims 8 and 15, Rudkevych discloses the mobile robot further comprising [wherein the sensor comprises a camera] (page 8, paragraph [0137], robot 2 includes the capability of carrying a variety of accessories or sensors, including cameras, sonar sensors, infra-red detectors, inertial sensors, motor position, velocity and torque sensors, inclinometers, the sensors can be placed on all surfaces of the robot).
For claims 9 and 20, Rudkevych discloses the mobile robot [wherein the first position coincides with a stowed position of the first flipper] (page 4, paragraph [0082], wherein through holes or other features can be provided on flippers 14 for attachment of flippers accessories, e.g. cameras, sensors, or wheels positioned at the flipper tip or along the flipper length, while the intended use of the through holes is for attachment for flippers accessories, the through holes are able to provide a field of view of the sensor, when the flipper accessories are not provided within the through holes). 
For claim 11, Rudakevych discloses the mobile robot wherein at least one of the first and second flippers comprises [a necked taper] (page 3, paragraph [0050]) [to reduce coverage, by 
For claims 12 and 16, Rudakevych discloses the mobile robot further comprising [a wall-following sensor] (page 7, paragraph [0131], sensors 30 are directed outward from chassis 6 to act as wall detectors … sensors 28 and 30 provide feedback that is used by robot 2, for example, to follow a wall).
For claim 13, Rudakevych discloses a method for operating a mobile robot 2, the method comprising:
driving a first support surface 8, 10, 12 [movably connected to a first side of a housing 6 of the mobile robot, and driving a second support surface 8, 10, 12 movably connected to a second side of the housing, the first and second support surfaces propelling the housing in at least a forward direction] (fig. 2A, page 5, paragraph [0100]), [each of the first and second driven support surfaces comprising a flexible track 12 trained about a pair of wheels 8, 10] (page 4, paragraph [0081]), [each longitudinal support surface having a front end and a rear end, a longitudinal length from the front end to the rear end] (figs. 2A and 2C);
[rotating a first flipper 14 connected to the first side of the housing rearward of the center of gravity of the housing, and rotating a second flipper connected to the second side of the housing rearward of the center of gravity of the housing] (fig. 2A, page 4, paragraph [0082]), [the first and second flippers being rotated in a first direction to raise a rearward end of the robot] (figs. 5A- 5R, page 5, paragraph [0092]);

operating a sensor 30 [mounted to the first side of the housing, and having a field of view of the sensor extending from the first side in a direction away from the first side] (fig. 13, page 7, paragraph [0131]) and [the first flipper having a hole preventing the first flipper from blocking at least a position of the field of view of the sensor in at least a first portion of the first flipper] (page 4, paragraph [0082], wherein through holes or other features can be provided on flippers 14 for attachment of flippers accessories, e.g. cameras, sensors, or wheels positioned at the flipper tip or along the flipper length, while the intended use of the through holes is for attachment for flippers accessories, the through holes are able to provide a field of view of the sensor, when the flipper accessories are not provided within the through holes).
For claim 14, Rudakevych discloses the method further comprising [rotating the first and second flippers in a second direction opposite to the first direction, to raise a forward end of the housing] (figs. 5A – 5R, page 5, paragraph [0101]).
For claim 19, Rudakevych discloses the method wherein the mobile robot comprises [a wall-following sensor] (page 7, paragraph [0131], sensors 30 are directed outward from chassis 6 to act as wall detectors … sensors 28 and 30 provide feedback that is used by robot 2, for example, to follow a wall), wherein at least one of the first and second flippers comprises [a necked taper] (page 3, paragraph [0050]) [to reduce coverage of the wall-following sensor by the flipper] (capable, intended use).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rudakevych (US 2010/0139995 A1) in view of Lakshmanan et al. (US 2007/0046237 A1).
For claim 3, Rudakevych discloses [a mobile robot system having a weight of less than about 10 pounds, the mobile robot system comprising:
the mobile robot of claim 1, the mobile robot having a weight of less than about 5 pounds] (page 4, paragraph [0076], the robot is between 0.5 and 1.0 Kg);
an operator control unit 4 [configured to communicate with the mobile robot] (page 3, paragraph [0073] and page 4, paragraph [0077]);
but does not explicitly disclose the operator control unit comprises a housing;
an antenna supported by the housing and configured to transmit to and receive signals from the mobile robot;
a display configured to provide information regarding the operation of the mobile robot; and

Lakshmanan et al. disclose a remote control system 14 comprising:
a housing 90; 
an antenna 95 [supported by the housing and configured to transmit to and receive signals from the mobile robot] (fig. 1, page 4, paragraph [0057]);
a display 91 [configured to provide information regarding the operation of the mobile robot] (page 4, paragraph [0057], conventional LCD screen); and
an input device 93 [coupled to the display and configured to receive operator input] (page 4, paragraph [0057], a manually actuatable control element, such as a joystick 93, that controls signals for motor controller 30).
 	At the time of the invention, it would have been obvious to one of ordinary skill in the art to alternatively use the remote control unit of Lakshmanan et al. in place of the remote control unit of Rudakevych to allow for an improved portable controller, thus allowing for operation in increased locations.
For claim 6, Rudakevych modified as above discloses the mobile robot system further comprising a docking station (charging station) [configured to accommodate the mobile robot and the operator control unit] (page 4, paragraph [0076] of Rudakevych; a separate charging station can be used for both the remote control 4 and robot 2).
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rudakevych (US 2010/0139995 A1) in view of Lakshmanan et al. (US 2007/0046237 A1), and further in view of Swartz et al. (US 6,853,293 B2).
For claim 4, Rudakevych modified as above does not explicitly disclose the mobile robot system wherein the housing of the operator control unit comprises a recess in a portion of the 
Swartz et al. discloses [an operator control unit comprising a recess in a portion of a housing to accommodate a substantially cylindrical object] (fig. 9h).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to alternatively use the recess of Swartz in place of the back surface of the remote control unit of Rudakevych modified as above to allow for a more comfortable fit to an operator’s wrist, thus reducing overall discomfort.	
Claims 10, 17, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rudakevych (US 2010/0139995 A1) in view of Brown (US 3,695,736).
For claims 10 and 17, Rudakevych discloses the mobile robot further comprising wherein at least one of the first and second flippers has a transparent portion to prevent the flipper from blocking at least a portion of the field of view of at least one camera and/or wall-following sensor mounted to the first or second side.
Brown discloses an endless-track supported vehicle comprising tracks 14, the tracks are preferably formed of transparent high impact plastic so that vari-colored balls 30 may be seen by a child as they move around their races.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to alternatively use the transparent track concept of Brown with the flippers of Rudakevych to allow for a more aesthetically pleasing vehicle for the operator and allow for visual determination for replacement of parts.
For claim 18, Rudakevych discloses the method wherein the mobile robot comprises a wall-following sensor] (page 7, paragraph [0131], sensors 30 are directed outward from chassis 6 
Brown discloses an endless-track supported vehicle comprising tracks 14, the tracks are preferably formed of transparent high impact plastic so that vari-colored balls 30 may be seen by a child as they move around their races.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to alternatively use the transparent track concept of Brown with the flippers of Rudakevych to allow for a more aesthetically pleasing vehicle for the operator and allow for visual determination for replacement of parts.

Allowable Subject Matter
Claim 2 is allowed.

Response to Arguments
Applicant's arguments filed 11/8/21 have been fully considered but they are not persuasive. The applicant argues the prior art, Rudakevych, does not explicitly disclose the claim limitation “sensor mounted to the first side of the housing, wherein at least a portion of a field of view of the sensor extends in a direction away from the first side and passes through a hole in the first flipper in at least a first position of the first flipper”.  More specifically, applicant states Rudakevych teaches side sensors 30, but the flippers are raised above the sensors and do not block the sensor fields of view, the sensor field of view thus do not have a portion passing .
However, the prior art, Rudakevych, explicitly disclose in page 4, paragraph [0082], “wherein through holes or other features can be provided on flippers 14 for attachment of flippers accessories, e.g. cameras, sensors, or wheels positioned at the flipper tip or along the flipper length”.  Therefore, while an intended use of the through holes is for attachment for flippers accessories, the through holes are able to provide a field of view of the sensor when the flipper accessories are not provided within the through holes.  Furthermore, the prior art makes no explicit mention the through holes may not be in alignment with the sensors, and, more specifically, states the through holes are positioned at the flipper tip or along the flipper length.  Lastly, providing through holes aligned with the sensors may provide for a redundancy system, in the event a flipper sensor experiences failure and is removed, the sensor positioned within the chasses may serve as a back-up.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576.  The examiner can normally be reached on 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611